Response to Amendment
	This communication is in response to the amendment filed on 9/14/2022.  Claims 1-9 and 11-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly-added claim features in independent Claim 15, i.e., “the penalty separate from a cost of performing maintenance on the building equipment or replacing the building equipment”, is not supported by the Specification as filed.  On page 20 of the Response filed on 9/14/2022, Applicant cites paragraphs [0317]-[0318] of the Specification as teaching the claim features.  However, the cited paragraphs explicitly disclose that the cost-to-go penalty is calculated based on whether replacement is enforced or not.  Further, in paragraphs [0335]-[00336] of the Specification, it is stated that the cost-to-go penalty is calculated to account for long-term costs based on whether or not maintenance or replacement are performed in a short-term optimization.  These long-term costs that are included in the penalty reflect the cost of maintenance or replacement that would need to be performed in the future, allowing selection of schedule with the lowest total cost over the long-term horizon (see the end of paragraph [0336]).  Therefore, the penalty is not “separate from a cost of performing maintenance on the building equipment or replacing the building equipment” as recited in amended Claim 15.  Claims 16-20 are rejected due to their dependence on Claim 15.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapur (U.S. Pub. No. 2013/0041705) in view of Elbsat (U.S. Pub. No. 2015/0316907).
Regarding Claim 8, Hampapur discloses a method for performing model predictive maintenance (MPM) of equipment (system 100 of Fig. 1, which implements the methods of Figs. 2 and 6), comprising:
performing a first model predictive maintenance process to generate a short- term maintenance and replacement schedule for the equipment over a duration of a short-term horizon having an end at a future time and a predicted degradation state of the building equipment at the end of the short-term horizon, the predicted degradation state predicted to result from the short-term maintenance and replacement schedule (Fig. 1, element 160, and Fig. 6, and paragraphs [0056]-[0057]; paragraphs [0061]-[0062], health index indicates degradation state; see also Fig. 7 and paragraphs [0069]-[0071], health indices are calculated based on intervention actions associated with different scenarios, i.e., maintenance plans, and simulation of implementing each possible maintenance plan is performed to evaluate potential improvement to health indices, i.e., determine a state predicted to result from various maintenance plans);  
using the predicted degradation state of the building equipment at the end of the short-term horizon to establish an initial degradation state of the building equipment at a beginning of a long-term horizon following the short-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure);
performing a second model predictive maintenance process based on the initial degradation state of the building equipment at the beginning of the long-term horizon to generate a long-term maintenance and replacement schedule for the equipment over a duration of the long-term horizon (Fig. 1, element 165; paragraph [0064], the long-term maintenance plan is determined based on the calculated health indices of components of the infrastructure; paragraphs [0074] and [0082], health indices are recalculated and stored based on the short-term maintenance plans; and paragraph [0022], the “computing system repeatedly performs determining the constraint, determining the long-term maintenance plan, estimating the cost, determining the first short-term maintenance plan, performing the action, updating the determined constraint, and re-calculating the health index”); and
operating the equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule (paragraphs [0048]-[0051]).  
Hampapur does not specifically disclose that the equipment is building equipment.  However, in the related art, Elbsat teaches a building management system for building equipment that can communicate with a maintenance scheduling system (Fig. 4, paragraph [0079]).  It would have been obvious to one skilled in the art at the time of the invention to incorporate the maintenance planning system of Hampapur into a building management system as taught by Elbsat in order to determine maintenance plans that reduce the impact of uncertainty of deterioration status of the infrastructure (i.e., the building equipment) and uses resources more efficiently by planning maintenance ahead (see Hampapur, paragraph 0049]).
Regarding Claim 9, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches further comprising performing a backward calculation of a long-term model to generate a cost penalty defining a total cost over the long-term horizon, wherein the first model predictive maintenance process is performed based on the cost penalty (paragraphs [0067]-[0068], the short term planning module 160 runs the stochastic optimizer 125 with cost parameters 800 that were determined by the long-term planning module 165).  
Regarding Claim 11, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches further comprising concatenating the short-term maintenance and replacement schedule and the long-term maintenance and replacement schedule to generate a final maintenance and replacement schedule that optimizes costs over the short-term horizon and the long-term horizon (Fig. 5, multiple short term plans are combined into long-term plan; cost is optimized for all plans, see paragraph [0068]).  
Regarding Claim 13, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches wherein the first model predictive maintenance process and the second model predictive maintenance process are based on at least one of: system information describing one or more dynamics of a space of a building; pricing information; a resource demand; weather information maintenance costs, or power models of the building equipment (paragraph [0063], availability of spare parts, labor cost, cost of spare parts, equipment cost, and availability of labor).  
Regarding Claim 14, Hampapur teaches everything claimed as applied above to Claim 8.  Hampapur further teaches wherein the first model predictive maintenance process and the second model predictive maintenance process are performed respective of a total degradation of the building equipment, wherein the total degradation comprises: a recoverable degradation that can be recovered by performing maintenance on the building equipment or by replacing the building equipment; and a permanent degradation that can be recovered by replacing the building equipment and cannot be recovered by performing maintenance on the building equipment (maintenance plans are determined based on health indices, which indicate degradation and can include possible repair and replacement intervention actions, see paragraph [0068]).  

Response to Arguments
Applicant’s arguments filed 5/9/2022 with respect to claims 1-4 and 6-7 have been fully considered and are persuasive.  The rejections of Claims 1-4 and 6-7 have been withdrawn. 
Applicant's arguments regarding independent Claims 8 and 15 have been fully considered but they are not persuasive.
Regarding Claim 8, Applicant argues on pages 16-19 that Hampapur does not teach “performing a first model predictive maintenance process to generate a short- term maintenance and replacement schedule for the equipment over a duration of a short-term horizon having an end at a future time and a predicted degradation state of the building equipment at the end of the short-term horizon” (emphasis added).  The Examiner disagrees.   Fig. 7 and paragraphs [0069]-[0071] of Hampapur teach that health indices are calculated based on intervention actions associated with different scenarios, i.e., maintenance plans, and simulation of implementing each possible maintenance plan is performed to evaluate potential improvement to health indices, i.e., determine a state predicted to result from various maintenance plans.  These simulations that are disclosed in Hampapur are directed to a future time, and the evaluation of potential improvement to health indices after implementing a possible maintenance plan that is performed using the simulations taught in paragraph [0071] of Hampapur teaches the claim features.  An updated rejection of Claim 8 is provided above.
Regarding Claim 15, Applicant argues that the cited references do not teach “the penalty separate from a cost of performing maintenance on the building equipment or replacing the building equipment”.  However, the Examiner does not find support in the Specification for this newly-added Claim feature.  Therefore, new grounds of rejection for Claims 15-20 under 25 USC 112(a) are provided above.

Allowable Subject Matter
Claim 1-7 are allowed.
Regarding Claim 1, the Claim features “performing a first model predictive maintenance process to generate a short-term maintenance and replacement schedule comprising a first set of maintenance decisions or replacement decisions for the building equipment at a first resolution over a duration of a short- term horizon; performing a second model predictive maintenance process to generate a long- term maintenance and replacement schedule comprising a second set of maintenance decisions or replacement decisions for the building equipment at a second resolution over a duration of a long-term horizon, the second resolution lower than the first resolution; combining the short-term maintenance and replacement schedule and the long- term maintenance and replacement schedule to generate a combined maintenance and replacement schedule comprising the first set of maintenance decisions or replacement decisions at the first resolution over the duration of the short-term horizon and the second set of maintenance decisions or replacement decisions at the second resolution over the duration of the long-term horizon; and operating the building equipment according to operating decisions of at least one of the short-term maintenance and replacement schedule or the long-term maintenance and replacement schedule” were not found in the prior art.  Claims 2-7 are allowed due to their dependence on Claim 1.
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although there are no prior art rejections for the Claims 15-20, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 112 are satisfactorily addressed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863